Contained in the transcript are 107 bills of exception covering 1,249 typewritten pages. Each of said bills was examined before the original opinion herein was released, and those discussed which appeared to demand it.
Appellant now files a motion for rehearing, the first few paragraphs of which we quote.
"Comes now the appellant in the above styled and numbered cause and moves the Court for a rehearing herein for the following reasons, to-wit:
"The Court erred in overruling and not sustaining, and/or in not passing upon and sustaining appellant's assignments of error, numbered from 1 to 107 consecutively, and to which assignments reference is here made seriatim. Reference is also made to the opinion of the Court with reference to same.
"Should the above assignment by reason of its generality not be considered as sufficient to require a review of the said assignments one by one from assignment No. 1 to assignment No. 107, or from Bill of Exception 1 to Bill of Exception 107, then appellant says:
"1. The Court erred in overruling and in not sustaining appellant's first assignment as reflected by his first Bill of Exception here referred to and made a part hereof."
Then follows under headings 2 to 107 inclusive the exact language found in heading 1 as quoted; the only change being the number of the bill of exception to which it relates.
The statement found in the opinion on rehearing in Grant v. State, 105 Tex.Crim. Rep., 287 S.W. 254, is applicable here. "The motion for rehearing in the main is too general to demand attention of the Court. It asserts that we were in error in not sustaining certain assignments, referring to them by number, and to certain pages of the original brief for statements and authorities under such assignments. It is thought this does not with sufficient particularity point out the ground *Page 504 
upon which request for rehearing is predicated, but is in effect a request to again review every question originally presented. Jordan v. State, 64 Tex.Crim. Rep.,141 S.W. 792; Cooper v. State, 98 Tex.Crim. Rep., 265 S.W. 894."
The only specific complaint found in the motion is because of the citation of the opinion in the companion case of Carter v. State [page 457 of this volume], 116 S.W.2d 371, as having disposed of many of the questions brought forward in the present record, it being asserted in the present motion in general terms that the Carter case was erroneously decided. We do not care to reopen the Carter case nor to again discuss at length the points therein decided, especially so in view of the fact that the Supreme Court of the United States declined to review the Carter case.
The motion for rehearing is overruled.